  AO   9l   (Rev. 08/09) Criminal Complaint



                                              UNrrBn Srerps Drsrrucr CoURT
                                                                         for the
                                                                  Distict of Columbia

                       United States of America
                                       v
                                                                            )
                                                                            )
                                                                                     ,l1\f
                                                                                     'Case:
                                                                                               åt-ôÞð\-t\
                          rI
                                                                                              1:21-mi-OO21g
                            KariDawn Kellev                                 )        Assigned to: Judge Faruqui, Zia M
                                                                            )        Assign Ðale:211012021
                                                                            )        Descriplion: COMPLAINT WARREST WARRANT
                                                                            )
                                 Deþndantþ)


                                                             CRIMINAL COMPLAINT

               I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s)          of              Januarv 6,2021                   in the county       of                                             in the
                            District   of             Colu              , the defendant(s) violated:

           Code Section                                                               Offense Description
 18 U.S.C. $$ 1752(a)(1) and               (2),         Restricted Buitdings or Grounds


 40 U.S.C. $$ 5104(e)(2)(D) and               (G)       UnlavvfulActivities on Capitol Grounds. Disorderly Conduct; Parading and
                                                        Demonstrating in the Capitol Building




              This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




              ú   Continued on the att¿ched sheet.




                                                                                                            C ompla   inant's   s   i gnature


                                                                                                N            McConnell. Soecial                  nt
                                                                                                            Printed name and title
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telenhnne                                       (specifu reliable electronic means).


Date:                 02t10t2021                                                                                      M
                                                                                                               Judge's signature
                                                                                                                                            2421.02.10
                                                                                                                                            2048:1I -05'00'


City and state:                               Washi          DC                                U.S_.   Magistrate Judge Zia M. Faruqui
                                                                                                            Printed name and title
                                                                  Case: 1:21-mj-00219
                                                                  Assigned lo; Judge Faruqui, Zia M
                                                                  Assign Date: 211012021
                                                                  Description: COMPLAINT WARREST WARRANT


                ATT'IDAVIT IN SUPFORT OF A CRIMINAL COMPLAINT

       I, Nicholas McConne[ a Special Agerf with the Federal Br¡reau of Investþtion assþed

to the Mobile FieH Office, being duþ sworn, depose and state as follows:


                                      AGENT BACKGROT'ND


       l.      I am a Special Agem with the Federal Bureau of Irvestigation     (FBI').   I have been

enployed by the FBI for approxirnately one     par. I am an offcer      of the United   States who is

enpowered by hw to conduct investþtions of and to rnake arrests for offenses enunprated in

Titles 18 ard2l ofthe United States Code. Inaddition tomy reguhr drúies, Iamcunerúly also

tasked with irvestigating criminal activity that occr¡rred in ard arourd ttre Capitol grounds on

Jaruary 6,2021.

                                  PT]RPOSE OF ATT'TDAVIT

       2.      This afrdavit is being submitted for the limited pupose of establishing probable

cause to be[eve that   KARI DAWN KELLEY (hereinafrer refened to as'I(ELLEY')              has   viohted

Title 18 U.S.C. $$ 1752(a)(1) and (2), Resüicted Brildinç or Gror:nds; ard Title 40 U.S.C.           $$

5104(e)(2)@) ard (G), Unhv-'ñ¡l Activities on Capitol Gror¡nds; Disorderly Conduct; Parading

ard Dernonsüating in the Capitol BuiKing as set forth below:

            a. Title 18 U.S.C.   $$ 1752(a)(l) and     (2): Resfücted Building or Grouds; (1)

               knowingly edering or rerraining in any restbted building or gounds without

               hwfi¡l atrhority to do; ard (2) knowingly, ard with irúerÍ to inpede or disnpt       the

               orderþ conduct of Govern:rerú buirpss or ofrcial fi:nctbns, eqgagng in

               disorderþ or dirsnptive cordr¡ct   iq   or within such proximity to, any restbted

               buiKing or grounds when, or   so that, such   corduct, in Èc! inpedes or disrryts the
                    orderly conúrct of Governnprf business or offcial fr:nctions; or atterpts or

                    conspires to do so;

               b.   Title 40 U.S.C. $$ 5l0a(e)(2XD) and (G): Unhwful Activities on Capitol Gror:nds;

                    Willfully   and knowingly (D) engagng        in disorderþ or disnptive cordr:c! at any

                    place in the Gror¡nds or in any of the Capitol Brfldings with the interf to inpede,

                    disnpt, or dis¡¡rb the orderþ cordr¡ct of a session of Congress or either House of

                    Congress,   or the orderþ corduct in that buiKing of a hearing before, or any

                    deliberations of, a connnittee of Congress or either House of Congress; arrd (G)

                    parading; dermrsfrating, orpicketing in any ofthe Capitol Brddinp.

        3.          The statenprfs cortained in this affdavit are basedin part       on inforn¡ation provided

by FBI Special Agents, Task Force Officers, and FBI Anab¡sts, written reports aboú this and other

investiptions that      I   have received, directþ or   indirectl¡ from other law enñrcenpnt                  agerfs,

inforrnation pthered from the resr¡lts of pþnical sur¡eillance conducted by hw enforcement

agents, reporting byeye witnesses, indeperdent irwestigation ard             anaþis byFBI AçrúVanalysts

and conprfer forensic professionals, and my experierrce, haining ard backgor¡nd as an FBI

Agerf. Becaue this affidavit is being sr¡bmitted for the limited pupose of securing acriminal

conphint, I have not irrcluded each and every Èct known to np corrcerning this irvestigation.

Instead,   I   have set forth onty the    ñcts that I believe are necessary to establish the               necessary

br¡ndation for the requested conphint.

                                             JURTSpTCTTO¡Ì

        4.          This Cot¡rt has jwisdiction to issue the requested walraff because it is a "cowt of

conpeterú jurisdiction" as defrrcd        by 18 U.S.C. $ 2711.        18 U.S.C. gg 2703(a),         (b)(l)(A),   and

(c)(l)(A). Specifically, the Cor:rt is 'b district   cor¡rt   of the United States . . . that   -   has   jurisdbtion
over the offense being investigated."      l8   U.S.C. $ 2711(3XÐ(Ð. As discussed rnore fi.rlly below,

the U.S. Attonrey's Office for tlæ Disûict of Coh¡nrbia is irvestigating ttris case, whicb aûþng

other things, irwolves possible violations of 18 U.S.C. $$ 1752(a)(1) and (2): Resticted Building

or Gror¡nds and 40 U.S.C. $$ 510a(e)(2)(D) and (G), Unlaïrful Activities on Capitol Gror¡nds ard

Disorderþ Conduct. The condr¡ct at issue inchrdes an overt act in the Distict of Coh¡nbia, in the

form of entering a resticted area around the Capitol on January 6,202L, as part of annb that

disnpted the proceedings of Congress, engaged in property darnage ard theft, and caused                pþical
injuf.

                                    BASIS FOR PROBABT,E CAUSE


         5.        The U.S. Capitol is secrned 24 hor¡rs a day by U.S. Capitol Police. Restictions

arourd   ttr   U.S. Capitol irphrde pernnnent and tenporary secr:rity barriers and posts rnanred by

U.S. Capitol Police. Only atntnriæd people with appropriate identification were allowed access

inside the U.S. Capitol OnJanuary 6,202l,the exterior phza of the U.S. Capitol was also closed

to npmbers of the public.

         6.        OnJarnrary   6,202I,ajoirú    session   of the United States Congress convened atthe

United States Capitol which is located at First Süeet SE, in Washingtor¡ D.C. Dwing ttre joint

sessior¡ elected nrembers of the United States Horse of Represerúatives and the United States

Senate were nreeting in separate chambers        ofthe United States Capitol    ûo   certify the vote couf of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The      joint   session began at approxirnately 100    p.m Shortþ thereafter, by approxirnately

130 p.m, the Hor¡se and Senate adjounred to separate chambers to resoþe                a   particuhr objection.

Vbe Presiderf Mike         Pence was preserÍ ard presiding      frst in ttre joirt   session, ard then   in   the

Senate cbamber.
        7.      As the proceedings cortinued in both tle House and the Senate, ard wittr Vbe

President Pence preserú ard presiding over the Senate, alarge crowd pthered orfside ttrc U.S.

Capitol As noted above, tenporary and perrnanent barricades were in place aror:nd the eÍerior of

the U.S. Capitol building ard U.S. Capitol Police were preserú ard attenpting to keep the crowd

away from the Capitol bulding and the proceedings underway inside.

        8.      At    such tinrc, the certification proceedings were still urdenvay and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of tbe U.S.

Capitol Police attenpted to nnintain order and keep the crowd from entering the Capitol however,

shortþ aror¡rd 200 p.m, individuals in the crowd örced       e@ irfo tlrc U.S. Capitol irrchrding   by

breaking wirdows and by assaufting npmbers of the U.S. Capitol Police, as others in the crowd

encouraged ard assisted those acts.

        9.     Shortþ tlereafter, atapproxirnately 220 p.m nrembers ofthe United States House

of Represerfiatives and United States Senate, including the Presiderú of the Senate, Vice President

Pence, were instucted     to-and   did-ær¡acr¡ate the chambers. Accordingly, ttre joint sessbn of the

United States Congress was efectively srspended urúil shortþ after 800 p.m Vice President

Pence rernained   in the United States Capitol ûom the tinp tre was e'üacuated from the       Senate

Chamber   uffil ttp   sessions resumed.

        10.    During national news coverage of the aforenprúioned everfs, video footage which

appeared to be captrned on rnobile devices of persons preserf on the scene depicted evidence        of

viohtions of local and Êderal law, inch¡ding scores of individuals inside the U.S. Capitol building

wfthoú aúhority to be there.

        11.    OnJanrary 2l,202l,the FBI beconp aware of KELLEY inside the U.S. Capitol

after
a subject imerview cordr¡cted bythe FBI Kansas City FieH      Offce. The subject, who iç also frcing

chrgesn idedified KELI.EY by nanrc and pbotograph The subject was with KELLEY inslte the

U.S. Capitol during tbe riot. The FBI has verified KE[,LY's llerúity thoWh daøbase checks.

          12.   KFrr.FY canbe   seen erfering tbe U.S. Capitol   ttroWh   the open   wirdow in kmge

1.


Inage-1




       13.      KELIÆY was in the Semte rWing of tbe U.S. Capitot The FBI obtained security

footage taken from inskle the U.S. Capitol on Jaruary 6,2021, near tbe door    ñr    Senate Wing area

5139. Footage from abor.ú 256 PM sbows KELLEY inslte the Capitol during the protest. Lmges

2-4 sbow KELLEY, who has her hair in    a   porrytail and is weariag a ú:realn or wffie-colored scarf

and wbat appears ûo be a grey, hooded Adidas sweatshirt, bcated in tbe Senate Wing area 5139.
fuøge-2




Image-3
hnage-4




KFr LEY is believed to be recording or Face Timing a person with her celblar device,

shown in Irnage 5.

ft¡aæ-5
                                        CONCLUSION

        14.    Based on the above ñctual alleptions,     I   submit that probabþ cause exists to

believe tbat KARI DAWN KEIJ-EY, has violated Title 18 U.S.c. gg 1752(a)(l) ard (2),

Resnbted Buildinp or Grouds and Title 40 U.S.C. $$ 5l0a(e)(2xD) and (G), Unlawful

Activities onCapitol Grounds; Disorderþ Conduct and Parading ard Dernonsüating in the Capitol

buildings.




                                                  Respectfirlly submitted,




                                                  NICHOLAS MCCONNFLL
                                                  SPECIAL ACENT
                                                  FEDERAL BUREAU OF INVESTIGATION




Sworn to via telephone aûer sr¡bmission by reliable elecûonic nrcans, Fed.   R Crim P. 3, 4(d),
arñ,4.t, on this lOth day of Febn:ary 2021.
                                  2021.A2J0
                  r¿i*            20:47244 -05'00'
        nAM.FARUQT.I
       UNITED STATES MAGISTRATE JUDGE
